Judgment reversed on the law and the facts and a new trial granted, costs to appellant to *846abide the event. The conveyance made by husband to wife was voluntary. This created a presumption that the conveyance was made in fraud of creditors of the husband, of whom plaintiff was one at the time of the transfer. (Ga Nun v. Palmer, 216 N. Y. 603.) Under these circumstances, the complaint should not have been dismissed. Findings of fact 6, 7, 8 and 9 are reversed, being without evidence to support them; conclusions of law are reversed. Lazansky, P. J., Kapper, Scudder, Tompkins and Davis, JJ., concur.